Nadeau, J., and Dalianis, J.,
dissenting. We believe that existing statutes, regulations and rules provide for sufficient accountability to withstand a facial constitutional challenge.
*522It seems obvious to us that accountability is presumptively a part of any governmental obligation, including the State’s obligation to provide a constitutionally adequate education, and is necessarily provided by the adjudicative, legislative, and elective processes. If individuals believe their constitutional or statutory rights have been violated, they may seek redress from the adjudicative process. Surely it is the role of the courts to fashion and impose remedies if and when the State violates the law. If individuals believe that the legislative or executive branches are unresponsive to their concerns, they may seek change through the elective or legislative process. It is up to the citizens of New Hampshire to express their views concerning educational policy and funding by electing officials who support those views, and by seeking legislation and administrative rules which implement them.
The majority now defines “accountability” to mean that “the State must provide a definition of an adequate education, the definition must have standards, and the standards must be subject to meaningful application so that it is possible to determine whether... the State has fulfilled its duty,” although this definition does not appear in and is not required by any of the court’s Claremont decisions. We believe that existing laws, rules and regulations regarding the State’s duty to provide a constitutionally adequate education are sufficient and that the majority’s definition of accountability exceeds what is constitutionally required.
RSA 193-E:1 (1999) describes an adequate education as one that provides “students with the opportunity to acquire the knowledge and skills necessary to prepare them for successful participation in the social, economic, scientific, technological, and political systems of a free government, now and in the years to come” and “is consistent with the curriculum and student, proficiency standards specified in state school approval rules and New Hampshire curriculum frameworks.” RSA 193-E:2 (1999) specifies the requisite skills which an adequate education gives students the opportunity to acquire. Together these statutes amply define the term “adequate education.”
The standards for an adequate education are set forth in the minimum curriculum'arid education standards adopted by the board of education pursuant to RSA 186:8 (1999) and RSA 21-N:9 (2000). These standards govern not only how schools must be organized and staffed, but also set forth detailed substantive educational content. See N.H. Admin. RULES, Ed 302.01-306.41. If a school fails to meet these standards, it risks losing approval by the department of education, in which case the department is required to work with the local school board to correct the deficiencies. See id. 306.40.
*523Finally, RSA 193-E:3 (1999) provides a constitutionally sufficient mechanism by which “to determine whether the State has fulfilled its duty.” The statute requires each school district to report extensive data for the previous year on its district and school performance indicators. The New Hampshire Department of Education is then required to issue an annual report on the condition of education statewide and on a district-by-district and school-by-school basis that includes all of the information reported by the districts as well as statewide rankings of each district and school on the State tests administered under RSA chapter 193-C and on certain other standardized tests. The report compares the condition of each district to its prior condition and to State averages. RSA 193-E:3, II.
The majority faults the State’s entire program of minimum standards for school approval because of one statute, RSA 194:23-c (1999), and its implementing regulation, N.H. ADMIN. RULES, Ed 306.41, concluding that they are unconstitutional because they conflict with the State’s obligation to fund an adequate education. We disagree.
This court must construe statutes so as “to avoid conflict with constitutional rights whenever reasonably possible.” State v. Morrill, 123 N.H. 707, 713 (1983) (quotation omitted). The authority to permit a school to delay complying with the minimum standards necessarily is limited by the State’s constitutional duty to fund an adequate education. See Appeal of Public Serv. Co. of N.H., 122 N.H. 919, 922 (1982). Thus, RSA 194:23-c must be construed to permit a school to delay complying with minimum standards only for reasons that are not inconsistent with the court’s Claremont decisions. See id.
The majority also concludes that the New Hampshire Education Improvement and Assessment Program (NHEIAP) is constitutionally infirm because it encourages, but does not require, schools to adopt local education improvement and assessment plans. We disagree.
First, we do not view the NHEIAP as part of the State’s constitutional mandate to provide a constitutionally adequate education. The content of a constitutionally adequate education is set forth in the State’s minimum curriculum and education standards, not in the more expansive curriculum frameworks that are part of the NHEIAP.
Second, we believe that encouraging local school districts to adopt local education improvement and assessment plans is entirely consistent with the State’s obligation to provide a constitutionally adequate education. As the court noted in Claremont School District v. Governor, 142 N.H. 462, 475 (1997) (Claremont ID, the legislature is free to “authoriz[e] local school districts to dedicate additional resources to their schools or to develop educational programs beyond those required for a constitutionally adequate public education.”
*524The majority speaks in terms of “standards of accountability,” reasoning that they are required, in part, because the duty to provide an adequate education is imposed by the constitution. But the constitution imposes many duties upon the State, and the court has never before interpreted it to require the State to adopt specific “standards of accountability” as a prerequisite to fulfilling these duties. We see no reason to require this of the State today with respect to its duty to provide an adequate education.
The majority reasons, also, that accountability standards are constitutionally required because if we cannot determine whether the State has fulfilled its duty, the duty does not exist. Whether or not the State adopts so-called “standards of accountability,” the duty to provide an adequate education exists because the constitution requires it. See Claremont School Dist. v. Governor, 138 N.H. 183, 184 (1993) (Claremont I). The common law negligence case cited by the majority for this proposition, Fish v. Homestead Woolen Mills, 134 N.H. 361 (1991), is simply not on point.
We believe that by deciding the State is required to set standards that when applied indicate whether the school districts are providing an adequate, education and hold those school districts accountable, the majority moves unnecessarily into the province of the legislative- and executive branches. While it certainly makes sense for the State to adopt “standards of accountability,” in our view the court should not order or oversee such action. Nor should the court sit in continuous judgment over educational policy decisions made by the legislature and the Governor, which may very well be a consequence of today’s decision.
The time has come for the supreme court to conclude its jurisdiction over this apjpeal. In Claremont 1,138 N.H. at 184,193, the court fulfilled its constitutional responsibility in the first instance, by defining the State’s constitutional obligation to provide and fund an adequate education. The court recognized, nevertheless, that it was not its responsibility to define the parameters of a constitutionally mandated education because that task is initially for the legislature and the Governor. Id. at 192. We believe the State has fulfilled its responsibility to give substantive content to the word “education” and to the program by which it seeks to provide that education. See Claremont II, 142 N.H. at 475. Accordingly, the docket in this appeal should now be closed.
For all of the above reasons, therefore, respectfully, we dissent.